Case: 20-50595       Document: 00516035020            Page: 1      Date Filed: 09/29/2021




              United States Court of Appeals
                   for the Fifth Circuit                                     United States Court of Appeals
                                                                                      Fifth Circuit

                                                                                    FILED
                                                                           September 29, 2021
                                     No. 20-50595                              Lyle W. Cayce
                                   Summary Calendar                                 Clerk


   United States of America,

                                                                   Plaintiff—Appellee,

                                           versus

   William Anthony Rockhold,

                                                               Defendant—Appellant.


                    Appeal from the United States District Court
                         for the Western District of Texas
                                 No. 7:19-CR-191-1


   Before Smith, Stewart, and Graves, Circuit Judges.
   Per Curiam:*

          William Rockhold appeals the 210-month sentence imposed after his
   guilty-plea conviction of conspiracy to possess with intent to distribute
   50 grams or more of actual methamphetamine (“meth”), in violation of
   21 U.S.C. §§ 841(a)(1) and (b)(1)(A) and 846. Rockhold maintains that the


          *
              Pursuant to 5th Circuit Rule 47.5, the court has determined that this opin-
   ion should not be published and is not precedent except under the limited circumstances
   set forth in 5th Circuit Rule 47.5.4.
Case: 20-50595      Document: 00516035020           Page: 2    Date Filed: 09/29/2021




                                     No. 20-50595


   district court (1) erred in calculating the drug quantity used to establish his
   base offense level because it relied upon unreliable, inconsistent post-arrest
   statements from his co-defendant, Jason Chavez; (2) erred in applying a two-
   level importation enhancement per U.S.S.G. § 2D1.1(b)(5); and (3) violated
   his Sixth Amendment right to confrontation by relying on Chavez’s state-
   ments without allowing Rockhold to cross-examine Chavez.
          The district court’s determination of the quantity of drugs attributable
   to a defendant is a factual finding that we review for clear error. United States
   v. Barfield, 941 F.3d 757, 761 (5th Cir. 2019). It was within the discretion of
   the district court to determine the credibility of Chavez’s statements. See
   United States v. Davis, 76 F.3d 82, 84 (5th Cir. 1996). In light of the totality
   of the circumstances in the presentence report (“PSR”), as well as Rock-
   hold’s lack of rebuttal evidence, it was not clear error for the court to rely on
   the PSR and Chavez’s statements when calculating the drug quantity attrib-
   utable to Rockhold. See United States v. Betancourt, 422 F.3d 240, 246 (5th
   Cir. 2005); United States v. Ocana, 204 F.3d 585, 593 (5th Cir. 2000).
          The district court’s determination that an offense involves the impor-
   tation of meth is a factual finding that we review for clear error. United States
   v. Serfass, 684 F.3d 548, 550, 553−54 (5th Cir. 2012). In light of that, and
   recalling that the government was required to establish importation by only a
   preponderance of the evidence, the district court could plausibly infer that
   the meth was imported from Mexico, based on the unrebutted facts in the
   PSR. See id. at 550, 553; see also United States v. Arayatanon, 980 F.3d 444,
   452 (5th Cir. 2020) (noting that the purity level of meth is an appropriate
   consideration in inferring that it was imported, and holding that the district
   court did not commit clear error in applying importation enhancement even
   though the PSR lacked any discussion of importation aside from defendant’s
   travel to Mexico and purity levels).




                                          2
Case: 20-50595     Document: 00516035020           Page: 3   Date Filed: 09/29/2021




                                    No. 20-50595


          Rockhold’s argument that the district court erred in considering Cha-
   vez’s statements because it violated his Sixth Amendment right to confron-
   tation is foreclosed by circuit precedent. See United States v. Dinh, 920 F.3d
   307, 311 (5th Cir. 2019); United States v. Rodriguez, 602 F.3d 346, 352 (5th
   Cir. 2010). In Dinh, 920 F.3d at 311, we held that we do not recognize a
   defendant’s confrontation right at sentencing. Significantly, “it has long
   been established by the Supreme Court that defendants do not have a consti-
   tutional right of confrontation or cross-examination at the sentencing
   phase.” Id. at 312. Moreover, “there is no Crawford [v. Washington,
   541 U.S. 36 (2004)] violation when hearsay testimony is used at sentencing.”
   United States v. Beydoun, 469 F.3d 102 (5th Cir. 2006).
          AFFIRMED.




                                         3